EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick Martin on March 3, 2022.

The application has been amended as follows: 

Amend claim 1 as follows:
1.	A method comprising: 
pumping surgical fluid by a pump through a tube and cannula to a surgical site by a fluid controller operating in a first mode, the first mode comprising a first relationship of fluid flow and pressure drop, 
wherein pumping surgical fluid with the fluid controller in the first mode further comprises, for an incremental drop in joint pressure, increasing speed of the pump a first amount; and [[then]] 
pumping surgical fluid by the pump through the tube to the surgical site with the fluid controller operating in a second mode, the second mode comprising a second relationship of fluid flow and pressure drop,
wherein pumping surgical fluid with the fluid controller in the second mode further comprises, for the incremental drop in joint pressure, increasing speed of the pump a second amount that is different than the first amount.

Cancel claim 4.
Amend claim 5 to be dependent on claim 1.
Allowable Subject Matter
	Claims 1-3, 5-15, and 17-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method and controller.  
	The closest prior art of record is Woolford (US 20160346454).  
Regarding independent claim 1, Woolford fails to teach among all the limitations or render obvious increasing the speed of the pump in the second mode a different amount than the first mode for an incremental drop in joint pressure, in combination with the total structure and function as claimed.
Regarding independent claim 13, see Reasons for Allowance provided in Final Rejection mailed on 12/24/2021.
Regarding independent claim 17, see Reasons for Allowance provided in Non-Final Rejection mailed on June 16, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783